Title: To James Madison from James Monroe, 22 July 1818
From: Monroe, James
To: Madison, James


Dear Sir
Washington July 22d. 1818.
I shall not be able to get from this place so soon as I expected. You well know how much is to be attended to at such a time preparatory to my departure from the city. I send you a copy of my letter to Genl Jackson, which will unfold to you, our views on the whole subject. I wish you to shew this paper, & the Russian document to Mr Jefferson, in confidence, when you see him. Your friend
James Monroe
